                                IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                        CHARLOTTE DIVISION
                                         3:18-CV-262-KDB-DSC

 SHEILA RANDALL,

                      Plaintiff,
                                                                              ORDER
               vs.

 GASTON COMMUNITY ACTION INC.,
 JOSEPH W. DIXON, CAROL KILGO,
 and TRAVICE CONNER,
            Defendants.


                                                   ORDER

               Upon consideration of the Joint Motion to Amend Case Management Order, it is

               ORDERED that the Motion is GRANTED. The February 6, 2019 Case Management

Order deadlines are amended as follows:


                      a.    Discovery Completion            September 18, 2019

                      b. ADR                                September 18, 2019

                      c. Dispositive Motions (filed)        October 9, 2019

               SO ORDERED.


                                             Signed: July 15, 2019




{M0210235.1}
